DETAILED ACTION

Status of the Application
	In response filed on March 22, 2022, the Applicant amended claims 1-16.  Claims 1-19 are pending and currently under consideration for patentability.

Response to Amendments
	Applicant’s amendments and arguments with respect to the priority date are persuasive only in part. Independent claims 1, 8, and 13 have been amended such that they are now fully supported by additional priority documents. However, these claims still recite subject matter (specifically “generating an ordered list of benefits based on the selected subset of benefits, wherein the ordered list is ordered based on a discount value associated with each benefit…generating and displaying to said consumer a message comprising the ordered list of benefits” (claims 1 and 8) and  “generating an ordered list of benefits based on the selected subset of benefits, wherein the ordered list of benefits is ordered based on user ratings associated with the selected subset of benefits” (claim 13) not supported by Provisional Application 61/437.097. The first mention of these features was in Application 13/167,536, which was filed on June 23, 2011.  Claims 1, 5, 6, 8, 10, 11, 13, and 15-19  are therefore entitled to a priority date of June 23, 2011. Claims 2, 9, and 14 have been amended to recite the subject matter previously recited in claims 1, 8, and 13, and which the Examiner indicated was entitled only to the filing date of Provisional Application 62/3754,210 (August 15, 2016). As such, claims 2-4, 7, 9, 12, and 14 are therefore entitled to a priority date of August 15, 2016.

	With respect to the rejection of claims 1-19 under 35 U.S.C. 112 (a), Applicant has not appropriately amended the claims. Applicant has merely moved the unsupported limitations from Independent claims 1, 8, and 13 to dependent claims 2, 9, and 14. Therefore, although the rejections no longer apply to claims 1, 5, 6, 8, 10, 11, 13, and 15-19, the rejections have been maintained with respect to claims 2-4, 7, 9, 12, and 14.

	With respect to the rejection of claims 1-27 under 35 U.S.C. 112 (b), Applicant has appropriately amended only some of the claims. The amendments have address the rejections regarding ““wherein at least one of said VR score and said OBAM score includes a determination based on information within said computer system and information outside of said computer system”,” and to address the antecedent basis issues. However, Applicant has merely moved the unsupported algorithm limitations from Independent claims 1, 8, and 13 to dependent claims 2, 9, and 14. Therefore, although the rejections no longer apply to claims 1, 5, 6, 8, 10, 11, 13, and 15-19, the rejections have been maintained with respect to claims 2-4, 7, 9, 12, and 14. 

Response to Arguments
	Applicant’s arguments, with respect to the rejection of claims 1-19 under 35 U.S.C. 101 have been fully considered and are not persuasive. The rejections of claims 1-19 under 35 U.S.C. 101 have been maintained accordingly.

Applicant specifically argues that 
1)	“Applicant's claims are not directed to any abstract idea in accordance with the subject- matter groupings of abstract ideas enumerated in the 2019 Guidance….The claimed subject-matter does not represent one of the "mathematical concepts," "certain methods of organizing human activity," or "mental processes" enumerated within the 2019 Guidance….In contrast to "organizing human activity," the claimed solution provides an automatic method of automatically linking a consumer with a set of benefits, and automatically selecting and ordering a subset of benefits based on a discount value.”

Examiner respectfully disagrees with Applicant’s first argument.
	Identifying benefits (e.g. coupons/discounts) applicable to a user’s affiliation with an organization (e.g., credit card(s), loyalty programs) and/or organization to which they are not yet affiliated (in addition to search results they have searched for), and providing them with an ordered/ranked list of these benefits amounts to (at least) an advertising, marketing or sales activity or behavior. The identified limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas. Applicant has not shown that this does not amount to an advertising/marketing, or sales activity/behavior. Emphasizing that these activities are performed “automatically” or that the method is “automatic” does nothing to change this conclusion. At most, the method is “automatic” inasmuch as it is being claimed as being executed by a general purpose computer. This is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.

Applicant specifically argues that 
2)	“Applicant respectfully submits that the elements recited by the pending independent claims place meaningful limits on any alleged abstract idea or judicial exception and are integrated into a practical application through at least the following aspects. First, independent claims 1, 8, and 13 are directed to automatically generating an ordered list of benefits matching a consumer's interest based on authentications of affiliate and consumer with a shared online community…That is, the claims provide an authentication of members of "an online community," including "said first affiliate and said consumer", such that "only said members are capable of providing benefit information to said computer system." These are meaningful limitations that add more than generally linking the use of the abstract idea to the Internet, because they solve an Internet-centric problem with a claimed solution that is necessarily rooted in social media and computer technology, similar to the elements in DDR Holdings. DDR Holdings, LLC v. Hotels.com et al., 113 USPQ2d 1097 (Fed. Cir. 2014). Like DDR Holdings, these limitations, when taken as an ordered combination, provide unconventional steps that confine the abstract idea to a particular useful application


Examiner respectfully disagrees with Applicant’s second argument. 
	The only “addition limitations” found in these limitations is the suggestion that the community is “online” and that information is stored in “a memory of a computer system”. These requirements amount to i) the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, and/or ii) serve(s) to limit the application of the abstract idea to online identification/retrieval/display, and therefore serves merely to limit the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). There is no internet-centric problem that is solved by a technical solution here. For example, there is nothing rooted in technology about “authenticating, individually, said affiliate…as being a member…entitled to access”, or the general suggestion that “said computer system is only accessible to authenticated members”. Authenticating membership status is not uniquely technical, the same “solution” exists outside of computer embodiments, and the functions are recited at such a high level of generality a PHOSITA would not recognize there to be a solution that is necessarily rooted in “social media and computer technology”.  


Applicant specifically argues that 
3)	“second, independent claims 1, 8, and 13 are directed to automatically generating an ordered list of benefits matching a consumer's interest based on search results, by different hardware working in concert…That is, the claims provide multiple hardware…working in concert to generate an ordered list of benefits matching the consumer's interest based on search results. The meaningful limitations placed upon the application of the claimed invention show that the claims are not directed to performing mathematical operations on a computer alone, similar to SiRF Tech. SiRF Technology Inc. v. International Trade Commission, 601 F.3d 1319 (Fed. Cir. 2010). Like SiRF Tech, the combination of elements impose meaningful limits in that the operations are applied to improve an existing technology (benefit matching).”

Examiner respectfully disagrees with Applicant’s third argument. 
	Applicant’s argument is incommensurate with what is actually claimed. The claims do not provide “multiple hardware at different locations”. Claims 8 and 13 at most suggests the method is “computer-implemented”. This amounts to the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.
Claim 1 at most requires that the claimed system comprises “a computer processor…a memory operationally connected to said processor, a search engine operationally connected to said processor, and a non-transient computer readable storage medium comprising computer executable instructions. This does not amount to “multiple hardware at different locations”. This amounts to the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. Examiner notes that a “search engine” is not hardware, it is merely software/instructions used to retrieve data, something humans are capable of doing as well. For example, the search engine may be embodied as instructions stored in the general purpose computers memory. 
The computing device also is not part of the claimed system, and does not perform any of the method steps. Even if it were, a requirement to receive information (e.g., interest data) from a computing device amounts to i) the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, and/or ii) serve(s) to limit the application of the abstract idea to online identification/retrieval/display, wherein computing devices (e.g., mobile device) replace human beings, and therefore serves merely to limit the invention to a particular field of use or technological environment, such as the Internet [or] a computer") and/or iii) mere pre solution activity appended to the abstract idea (i.e., gathering data using computers). There is no inventive arrangement of multiple hardware elements at different locations. Even if positively recited as part of the claimed system, there would merely be two general purpose computers executing an abstract idea over the internet. This is markedly different than the GPS receiver and GPS satellites in SiRF Tech. Therefore, even if these elements were part of the claimed invention, they would not impose any meaningful limits on practicing the abstract idea, and therefore would not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).

Applicant specifically argues that 
4)	“Third…, the claims provide methods of automatically linking said consumer with benefits…That is, the claims provide methods of automatically linking said consumer with a set of benefits, automatically selecting a subset of benefits from said set of benefits based on search results generated in response to consumer interest data, and automatically generating and displaying to said consumer an ordered list of benefits which is ordered based on a discount value associated with each benefit. These additional elements apply the alleged abstract idea in a meaningful way beyond generally linking the use of the abstract idea to a particular technological environment. The ordered list of benefits is meaningful because it provides a user an instant feedback whenever the user provides user information and affiliated enabling organization information. The ordered list of benefits is also meaningful for the user to immediately obtain auto-ordered benefit information from both affiliated and non-affiliated enabling organizations..”

Examiner respectfully disagrees with Applicant’s fourth argument. 
	None of the limitations cited by Applicant here are “additional limitations”. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). “Linking” a consumer with benefits and receiving data and “analyzing” the data and selecting benefits based on the analyzed data are all part of the abstract idea. As such, these limitations cannot serve to “apply the abstract idea in a meaningful way”. Furthermore, the claims mention nothing of “instant feedback” or anything being “auto-ordered”. A requirement to generate an ordered list of benefits based on a discount value is not an “additional limitation”. The requirement to generate an ordered list of benefits based on a discount value is part of the abstract idea (i.e., part of the abstract advertising/marketing/sales idea recited by the claims), regardless of whether there is an advantage to doing so. A subjective/business improvement or advantage associated with an idea itself does not make an idea any less abstract. 


	Applicant’s arguments, with respect to the rejection of amended claims 1, 8, and 13 under 35 U.S.C. 103 have been considered, but are moot in view of a new grounds of rejection. Examiner notes that, because the priority date for claims 2-4, 7, 9, 12, and 14 has not changed, Applicants argument does not apply to these claims and is therefore not persuasive.
	

Priority

	The instant application has a filing date of October 7, 2020, and claims priority as a Continuation (CON) of non-provisional application #15/878,128, which claims priority as a Continuation-in-Part (CIP) of non-provisional application # 15/701,068 which claims benefit to prior-filed provisional application #62/385,591 and as a CIP of non-provisional application # 15/677,661 which claims benefit to prior-filed provisional application #62/375,210 and as a CIP of non-provisional application # 15/256,919 which claims priority as a CON of non-provisional application # 14/488,960 which claims priority as a CON of non-provisional application # 13/167,526 which claims benefit to prior-filed provisional application #61/437,097 filed on January 28, 2011.

To be entitled to the benefit of the filing date of an earlier-filed application, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed nonprovisional application or provisional application for which benefit is claimed); the disclosure of the invention in the prior application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, except for the best mode requirement. See Transco Prods., Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Accordingly, the disclosure of the prior-filed application must provide adequate support and enablement for the claimed subject matter of the later-filed application in compliance with the requirements of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, except for the best mode requirement.

A continuation-in-part application may include matter not disclosed in the prior-filed application. See MPEP § 201.08. Only the claims of the continuation-in-part application that are disclosed in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph in the prior-filed application are entitled to the benefit of the filing date of the prior-filed application. If there is a continuous chain of copending nonprovisional applications, each copending application must disclose the claimed invention of the later-filed application in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, in order for the later-filed application to be entitled to the benefit of the earliest filing date.

A claim in a subsequently filed application that relies on a combination of prior applications may not be entitled to the benefit of an earlier filing date under 35 U.S.C. 120 since 35 U.S.C. 120 requires that the earlier filed application contain a disclosure which complies with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, except for the best mode requirement for each claim in the subsequently filed application. Studiengesellschaft Kohle m.b.H. v. Shell Oil Co., 112 F.3d 1561, 1564, 42 USPQ2d 1674, 1677 (Fed. Cir. 1997). 

Any claim in a continuation-in-part application which is directed solely to subject matter adequately disclosed under 35 U.S.C. 112 in the parent nonprovisional application is entitled to the benefit of the filing date of the parent nonprovisional application. However, if a claim in a continuation-in-part application recites a feature which was not disclosed or adequately supported by a proper disclosure under 35 U.S.C. 112 in the parent nonprovisional application, but which was first introduced or adequately supported in the continuation-in-part application, such a claim is entitled only to the filing date of the continuation-in-part application. See, e.g., In re Chu, 66 F.3d 292, 36 USPQ2d 1089 (Fed. Cir. 1995); Transco Products, Inc. v. Performance Contracting Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994); In re Van Lagenhoven, 458 F.2d 132, 136, 173 USPQ 426, 429 (CCPA 1972).


Claims 1-19 are not adequately supported in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph by one or more of the priority documents.

Independent claims 1 and 8 include the claim elements
“generating an ordered list of benefits based on the selected subset of benefits, wherein the ordered list is ordered based on a discount value associated with each benefit…generating and displaying to said consumer a message comprising the ordered list of benefits” (claims 1 and 8) 

Independent claim 13 includes the claim elements
 “generating an ordered list of benefits based on the selected subset of benefits, wherein the ordered list of benefits is ordered based on user ratings associated with the selected subset of benefits” (claim 13)

 
These limitation are not supported by Provisional Application 61/437,097. The first mention of these features was in Application 13/167,536, which was filed on June 23, 2011. Claims 1, 5, 6, 8, 10, 11, 13, and 15-19 are therefore not adequately supported in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph by one of the priority documents. Claims 1, 5, 6, 8, 10, 11, 13, and 15-19 are therefore entitled only to the filing date of Application 13/167,536 (June 23, 2011).

Dependent claim 2 include the claim elements 
“wherein the message further comprises an ordered list of a plurality of venues applicable to said consumer interest data, wherein the plurality of venues is ordered by performing a predetermined algorithm which includes a determination of the following factors based on data inputs: (i) a venue geographic proximity ("VGP"); (ii) a venue rating ("VR"); (iii) an offer/benefit value ("OBV"); (iv) an offer/benefit interest ("OBI"); (v) an offer/benefit activity matching ("OBAM"); and -4- DM2\15538268.1PATENT Attorney Docket No.: BAKO1 004 C2/CIP3/C (F6096-00433) (vi) a payment card usage history ("PCUH"), wherein performing said predetermined algorithm includes determining a search score ("SS") according to the equation…” (claims 2) 

Claims 9 and 14 include related limitations. 

Prior-filed applications 15/256,919, 14/499,960, 13/167,526 at most suggest that “automatic matches of such data may be effectuated by various computing techniques, as is known in the art of databases and search algorithms” ([0040]) and “if multiple available benefits are applicable to the user's consumer interest data, some embodiments may display the available benefits in an order corresponding to a ranking of the benefits. The benefits may be ranked according to ratings, e.g., by displaying an available benefit having a higher rating before an available benefit having a lower rating…Benefits may also be ranked and displayed according to a predetermined quantitative metric related to the benefits. For example, if a user is entitled to a particular benefit ( e.g., 10% discount on a particular desired product) based on her affiliation with a first enabling organization and a numerically ( or in another way determinable) superior benefit ( e.g., 20% discount on the product) based on her affiliation with a second enabling organization, the better benefit may be displayed first” ([0042]). Generally suggesting benefits may be ranked according to ratings and discount amount or value does not provide adequate support for ordering a list of venues according to a predetermined algorithm which includes a determination of:(i) a venue geographic proximity ("VGP") score; (ii) a venue rating ("VR") score; (iii) an offer/benefit value ("OBV") score; (iv) an offer/benefit interest ("OBI") score; and (v) an offer/benefit activity matching ("OBAM") score. These applications also fail to disclose wherein said predetermined algorithm includes determining a search score ("SS") according to the equation: SS = (VGP * w1) + (VR * w2) + (OBV * ws)+ (OBI * w4) +(OBAM * w5) where: w1 = a first predetermined weight w2 = a second predetermined weight w3 = a third predetermined weight w4= a fourth predetermined weight w5= a fifth predetermined weight; and wherein at least one of the first, second, third, fourth, and fifth predetermined weight is automatically updated. 
Provisional Application 62/499,763 provides the first adequate written description support wherein the predetermined algorithm includes a determination of a payment card usage history (“PCUH”).
	Claims  2-4, 7, 9, 12, and 14  are therefore entitled only to the filing date of provisional Application # 62/499,763 (January 24, 2017).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation

	Claims 1, 8, and 13 recite "receiving search results generated by a search engine in response to receipt of consumer interest data submitted by said consumer through a computing device”. A broadest reasonable interpretation of “search engine” is any software/logic/programming configured to search for information (e.g., information stored in a database). An example of such a search engine would be the matching/searching algorithms used to identify benefits stored in the database disclosed in paragraphs [0048]-[0049] of Applicant’s published disclosure. A “search engine” is not required to be interpreted as an internet search engine or web search engine (e.g., google), which searches for information available on the internet/web. Although Applicant’s disclosure mentions search engines accessible via the internet that provide “conventional search results” and/or “traditional search engines” in paragraph [0062] of Applicant’s published disclosure, the instant claims are not limited to internet/web search engines, or to search engines that provide “conventional search results” in addition to benefit results. 
In fact, Applicant’s specification never discloses or suggests an internet/web search engine or “traditional search engine” generating search results by searching through benefit information, and any attempt to claim this would result in new matter. Instead, Applicant’s specification suggests a separate application may be downloaded to a computer which enables the user to receive benefit results in addition to conventional query results when they access a search engine. The downloaded application is not, itself, an internet/web/“traditional” search engine. Instead, the application is an extension or additional programming which may be used in conjunction with an internet/web/“traditional” search engine, and is not a search engine itself. One skilled in the art would understand that the “application” suggested in paragraph [0063] would separately search through benefit information to obtain benefit search results, and display indications of the benefits in conjunction with the “conventional” search results that were generated by the internet/web/“traditional” search engine. Paragraph [0073] makes it clear that the application enables additional functionality (specifically, obtaining benefit results) when the user accesses a compatible search engine (e.g., a search engine accessible via a public network… and  provides “the option to use traditional search engine to obtain results regarding benefits”. In other words, one skilled in the art would understand that paragraph [0073] does not disclose or suggest that the obtained benefit results are generated by an internet/web/“traditional” search engine searching through available sets of benefits.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 6,266,648 (reference application) and/or claims 1-13 of U.S. Patent No. 5,864,822 (reference application 2) in view of Regmi et al. (U.S. PG Pub No. 2009/0271270, October 29, 2009) (hereinafter "Regmi”) and/or in view of Meyer et al. (U.S. Patent No. 6,915,271, July 5, 2005 - hereinafter "Meyer”) and/or in view of Mavinkurve et al. (U.S. PG Pub No. 2014/0207544, July 24, 2014) (hereinafter "Maninkurve”).and/or in view of Jones III et al. (U.S. Patent No. 6,925,441 August 2, 2005 - hereinafter "Jones”) and/or in view of Giles et al. (U.S. PG Pub No. 2016/0092858 March 31, 2016 - hereinafter "Giles”). Although the conflicting claims are not identical, they are not patentably distinct from each other. 
With respect to claims 1-19, although the conflicting claims are not identical, they are not patentably distinct from each other. Any differences between claims 1-19 and claims 1-15 of U.S. Patent No. 6,266,648 and/or claims 1-13 of U.S. Patent No. 5,864,822 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Regmi and/or Maninkurve and/or Meyer and/or Jones and/or Giles for analogous reasons to those discussed below with regard to the rejections of the claims under 35 U.S.C. 103 (e.g. it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the claims of U.S. Patent No. 6,266,648 and/or U.S. Patent No. 5,864,822 with respective teaching of Regmi and/or Maninkurve and/or Meyer and/or Jones and/or Giles to arrive at each of claims 1-19 for reasons analogous to those discussed below for why it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baker to arrive at each of claims 1-19). Each of the claims (and their respective modifications/rationales for combination) is not being reproduced here for the sake of brevity.



Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1-19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claim(s) 8-19 is/are drawn to methods (i.e., a process), while claim(s) 1-7 is/are drawn to systems (i.e., a machine/manufacture). As such, claims 1-19 is/are drawn to one of the statutory categories of invention (Step 1: YES).
 
Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception. Claim 1 (representative of independent claim(s) 8 and 13) recites/describes the following steps; 
receiving, from a first affiliate of a first one of a plurality of enabling organizations, benefit information pertaining to a first benefit that said first affiliate knows is offered by said first enabling organization, wherein said first affiliate has an affiliation with said first enabling organization, said affiliation being a pre-existing relationship with said first enabling organization that enables said first affiliate to obtain at least one benefit from said first enabling organization not otherwise available to said first affiliate; 
receiving, from the first affiliate second benefit information pertaining to a second benefit that said first affiliate knows is offered by a second enabling organization of the plurality of enabling organizations, wherein said first affiliate has an affiliation with said second enabling organization, said affiliation being a pre-existing relationship with said second enabling organization that enables said first affiliate to obtain at least one benefit from said second enabling organization not otherwise available to said first affiliate; 
receiving, from a consumer, wherein said consumer is affiliated with said first enabling organization, and wherein said consumer is not affiliated with said second enabling organization (i) enabling organization information pertaining to said first enabling organization; (ii) consumer information including consumer identification information for identifying said consumer; 
authenticating, individually, said first affiliate and said consumer as each being a member of an community who each are entitled to access information pertaining to benefits offered by one or more of said plurality of enabling organizations; 
storing… said enabling organization information, said consumer information, and said first and second benefit information, wherein only affiliates of any of said plurality of enabling organizations, where said affiliates are members of said community, are capable of providing benefit information;37
DM2\8100234.1BAK01 004 C/C/CIPautomatically linking said consumer with a set of benefits, wherein said set of benefits comprises said first benefit and said second benefit, and wherein said set of benefits is based at least in part on said enabling organization information; 
receiving search results…in response to receipt of consumer interest data submitted by said consumer
analyzing said search results and automatically selecting a subset of benefits from said set of benefits based on the analyzed search results, wherein said subset of benefits comprises said first benefit and said second benefit;
generating an ordered list of benefits based on the selected subset of benefits, wherein the ordered list is ordered based on a discount value associated with each benefit in the selected subset of benefits
generating and displaying to said consumer a message comprising the ordered list of benefits

These steps, under its broadest reasonable interpretation, describe or set-forth aggregating benefits and identifying benefits (e.g. coupons/discounts) applicable to a user’s affiliation with an organization (e.g., credit card(s), loyalty programs) and/or organization to which they are not yet affiliated (in addition to search results they have searched for), and providing them with an ordered/ranked list of these benefits amounts to (at least) an advertising, marketing or sales activity or behavior. These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).

Independent claim(s) 8 and 13 recite/describe very similar steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of
“a computer implemented  method” (claims 8  and 13)
“system comprising a computer processor, wherein said computer processor is accessible to members of an online community who each are authenticated as being entitled to access information pertaining to benefits offered by at least one of a plurality of enabling organizations, a memory operationally connected to said processor; a search engine operationally connected to said processor and a non-transient computer-readable storage medium comprising computer-executable instructions stored tangibly thereon, said instructions when executed causing said processor to perform the operations of” (claim 1)
“an online community” (claims 1, 8, and 13)
“storing in a memory of a computer system” (claims 1, 8, and 13)
“wherein said computer system is accessible to authenticated members of the online community and only affiliates of said plurality of enabling organizations” (claims 1, 8, and 13)“
“analyzing…in said computer system” (claims 1, 8, and 13)
 “receiving…results generated by said search engine” (claims 1, 8, and 13)
“data submitted by said consumer through a computing device” (claims 1, 8, and 13)

The requirement to execute the claimed steps/functions using “computer implemented ” means (claims 8 and 13)” and/or using a “system comprising a computer processor, wherein said computer processor is accessible to members of an online community who each are authenticated as being entitled to access information pertaining to benefits offered by at least one of a plurality of enabling organizations, a memory operationally connected to said processor; a search engine operationally connected to said processor and a non-transient computer-readable storage medium comprising computer-executable instructions stored tangibly thereon, said instructions when executed causing said processor to perform the operations of” (claim 1) and/or “in a memory of a computer system” (claims 1, 8, and 13) and/or “analyzing…in said computer system” (claims 1, 8, and 13) and/or “receiving…results generated by said search engine” (claims 1, 8, and 13) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. Examiner notes that the phrases “wherein said computer processor is accessible to members of an online community who each are authenticated as being entitled to access information pertaining to benefits offered by at least one of a plurality of enabling organizations” (claim 1) and “wherein said computer system is accessible to authenticated members of the online community and only affiliates of any of said plurality of enabling organizations” (claims 1, 8, and 13) are not given patentable weight as this language is non-functionally related to the structure of the claimed system and functions being performed. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
The recited additional element(s) of “an online community” (claims 1, 8, and 13) and/or “data submitted by said consumer through a computing device” (claims 1, 8, and 13) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to online identification/retrieval/display of benefit/marketing recommendations. This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank  (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).
Even if the various data “receiving” steps  (e.g., “receiving, from a first affiliate of a first one of a plurality of enabling organizations, benefit information pertaining to a first benefit that said first affiliate knows is offered by said first enabling organization, wherein said first affiliate has an affiliation with said first enabling organization, said affiliation being a pre-existing relationship with said first enabling organization that enables said first affiliate to obtain at least one benefit from said first enabling organization not otherwise available to said first affiliate” – claims 1, 8, and 13) were considered to be “additional elements” as opposed to being part of the abstract idea itself, limitations simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea). The term “extra-solution activity” is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) do are deemed “extra-solution” because the collection of this data/information would be required in any implementation of the idea, and because data gathering such as this has long been held by the courts to be insignificant pre-solution activity. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 2-7, 9-12, and 14-19 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-7, 9-12, and 14-19 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using “computer implemented ” means (claims 8 and 13)” and/or using a “system comprising a computer processor, wherein said computer processor is accessible to members of an online community who each are authenticated as being entitled to access information pertaining to benefits offered by at least one of a plurality of enabling organizations, a memory operationally connected to said processor; a search engine operationally connected to said processor and a non-transient computer-readable storage medium comprising computer-executable instructions stored tangibly thereon, said instructions when executed causing said processor to perform the operations of” (claim 1) and/or “in a memory of a computer system” (claims 1, 8, and 13) and/or “analyzing…in said computer system” (claims 1, 8, and 13) and/or “receiving…results generated by said search engine” (claims 1, 8, and 13) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
As discussed above in “Step 2A – Prong 2”, the recited additional element(s) of “an online community” (claims 1, 8, and 13) and/or “data submitted by said consumer through a computing device” (claims 1, 8, and 13) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(g)).
As discussed above in “Step 2A – Prong 2”, the recited phrases “wherein said computer processor is accessible to members of an online community who each are authenticated as being entitled to access information pertaining to benefits offered by at least one of a plurality of enabling organizations” (claim 1) and “wherein said computer system is accessible to authenticated members of the online community and only affiliates of any of said plurality of enabling organizations” (claims 1, 8, and 13) are not given patentable weight as this language is non-functionally related to the structure of the claimed system and functions being performed.

As discussed above in “Step 2A – Prong 2”, even if the various data “receiving” steps  were considered to be “additional elements” as opposed to being part of the abstract idea itself, these limitations simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea). These additional element(s), taken individually or in combination, would additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising or benefit provisioning. These limitations therefore do not qualify as “significantly more”. (see MPEP 2106.05(d)).This conclusion is based on a factual determination. The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015);  buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network. Applicant’s own specification provides further evidence (e.g., via a lack of technical description and/or written description) that these steps were routine and conventional at the time of the invention.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use.

Dependent claims 2-7, 9-12, and 14-19 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-7, 9-12, and 14-19 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims  2-4, 7, 9, 12, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The requirement for an adequate disclosure ensures that the public receives something in return for the exclusionary rights that are granted to the inventor by a patent, and sets forth the minimum requirements for the quality and quantity of information that must be contained in the patent to justify the grant. 
	
	Claim 2 requires computer-implemented functional claim language with the claim elements “wherein the message further comprises an ordered list of a plurality of venues applicable to said consumer interest data, wherein the plurality of venues is ordered by performing a predetermined algorithm which includes a determination of the following factors based on data inputs: (i) a venue geographic proximity ("VGP"); (ii) a venue rating ("VR"); (iii) an offer/benefit value ("OBV"); (iv) an offer/benefit interest ("OBI"); (v) an offer/benefit activity matching ("OBAM"); and -4- DM2\15538268.1PATENT Attorney Docket No.: BAKO1 004 C2/CIP3/C (F6096-00433) (vi) a payment card usage history ("PCUH"), wherein performing said predetermined algorithm includes determining a search score ("SS") according to the equation SS = (VGP * w1) + (VR * w2) + (OBV * ws)+ (OBI * w4) +(OBAM * w5) +(PCUH* w6)where: w1 = a first predetermined weight w2 = a second predetermined weight w3 = a third predetermined weight w4= a fourth predetermined weight w5= a fifth predetermined weight and w6= a sixth predetermined weight”.” Examiner notes claims 9 and 14 just require determination of some of these subscores.
The specification merely reiterates that the system is capable of calculating this “search score” (e.g., using “predetermined weights), and generally suggests what types of information may be associated with each of these sub-scores ([0092]-[0102] & [0105]). However, nowhere does the disclosure actually explain how to actually calculate any of these sub-scores with this information. For example, paragraph [0097] generally suggests that the OBI score may rank a benefit with “more member interest” higher than one with “less member interest”, and generally suggests that interest may have to do with likes/dislikes, surveys, etc. However, this paragraph never mentions a score, let alone an algorithm or step-by-step instructions for how to calculate an OBI score. Similarly, paragraph [0094] generally suggests that the “VGP” may rank closer venues higher than venues that are farther away. Again, this paragraph never mentions a score, let alone an algorithm or step-by-step instructions for how to calculate the VGP score based on proximity. The same deficiency exists for the “VR score”, “OBV score”, and “OBAM score”. 
In other words, the claims recite functional claim language without providing in the specification examples of species that achieve the claimed function, and does not provide a disclosure of the algorithm/step-by-step instructions in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function.

	Applicant should specifically indicate where in the Specification is there support for amendments to claims should Applicant amend in order to practice compact prosecution and reduce potential issues such as 35 U.S.C. §112, 1st paragraph rejections that may arise when claims are amended without support in the Specification. See MPEP § 714.02 (“Applicant should also specifically point out the support for any amendments made to the disclosure.”).

	

	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-4, 7, 9, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 2  requires “wherein the message further comprises an ordered list of a plurality of venues applicable to said consumer interest data, wherein the plurality of venues is ordered by performing a predetermined algorithm which includes a determination of the following factors based on data inputs: (i) a venue geographic proximity ("VGP"); (ii) a venue rating ("VR"); (iii) an offer/benefit value ("OBV"); (iv) an offer/benefit interest ("OBI"); (v) an offer/benefit activity matching ("OBAM"); and -4- DM2\15538268.1PATENT Attorney Docket No.: BAKO1 004 C2/CIP3/C (F6096-00433) (vi) a payment card usage history ("PCUH"), wherein performing said predetermined algorithm includes determining a search score ("SS") according to the equation SS = (VGP * w1) + (VR * w2) + (OBV * ws)+ (OBI * w4) +(OBAM * w5) +(PCUH* w6)where: w1 = a first predetermined weight w2 = a second predetermined weight w3 = a third predetermined weight w4= a fourth predetermined weight w5= a fifth predetermined weight and w6= a sixth predetermined weight” (Examiner notes claims 9 and 14 just require determination of some of these subscores), and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear whether the metes and bounds of the claimed invention include ordering the venues using the predetermined algorithm and determination/calculation of the various scores (e.g., “VGP score”, “VR score”, “OBV score”, “OBI score”, “OBAM score”, or “search score” or “PCUH” score), or whether the determination of these scores and ordering of the venues are functions that occur outside the scope of the claimed invention (in which case these limitations would be given no patentable weight and would not result in patentable distinction). Therefore, the claim is indefinite for failing to particularly and distinctly claim the subject matter which the application regards as the invention.
	For the purpose of Examination, the Examiner will understand these limitations to require the method to include the determination/calculation of these various scores, and to require the claimed system to be configured to perform the determination/calculation of these various scores (i.e., they will be given patentable weight). 
	Each of the dependent claims inherit this indefiniteness by virtue of their dependency on these claims.

	Claims 7 and 9 recite the phrases "the consumer’s payment card usage history" and “the consumer’s payment cards”. There is insufficient antecedent basis for these limitations in the claims. For the purpose of examination, the phrase "the consumer’s payment card usage history" will be interpreted as being "a payment card usage history of the consumer" and the phrase "which one of the consumer’s payment cards" will be interpreted as being "which payment card".





Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



	Claims 1, 5, 6, 8, 10, 11, 13, 15 and 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Baker (U.S. Patent No. 6,266,648, July 24, 2001) (hereinafter "Baker”)  in view of Regmi et al. (U.S. PG Pub No. 2009/0271270, October 29, 2009) (hereinafter "Regmi”) in view of  Meyer et al. (U.S. Patent No. 6,915,271, July 5, 2005 - hereinafter "Meyer”)

With respect to claims 1 and 8, Baker teaches a benefits matching system and a computer-implemented method for matching a consumer to available benefits comprising;
a computer processor, (col 4 lns 20-68)
wherein said computer processor is accessible to members of an online community who each are authenticated as being entitled to access information pertaining to benefits offered by at least one of a plurality of enabling organizations; (col 5 lns 63-67 and col 6 lns 1-34 each consumer who wants to use the system has a consumer file which comprises individual consumer organization files which may include a credit card account number or information associated with an organization to which the identified consumer has an affiliation to “uniquely identify a particular individual authorized to use the system" – Examiner notes that this is non-functional descriptive material (i.e., fails to result in a structural characteristic of the processor) and is given no patentable weight)
a memory operationally coupled to said processor; (col 4 lns 20-68)
a search engine operationally coupled to said processor (7:1-4 & 8:10-30 “search routine may be used…enables the processor to search for and locate”)
a non-transient computer-readable storage medium comprising computer-executable instructions stored tangibly thereon, said instructions when executed causing said processor to perform the operations of: (col 4 lns 20-68)
receiving, from a first affiliate of a first enabling organization of a plurality of enabling organizations, first enabling organization information wherein said first affiliate has an affiliation with said first enabling organization, ( Fig. 1 tag 24 “Consumer N…Org. B…Org. F " - Org B and F are identities of second and first enabling organizations to which the affiliate is affiliated, col 6 lns 15-19 “information relating to consumer affiliation with a particular organization may be supplied to the database by…the consumer”)  
said affiliation being a pre-existing relationship with said first enabling organization that enables said first affiliate to obtain at least one benefit from said first enabling organization not otherwise available to said first affiliate (col 6 lns 30-34, col 3 lns 40-47, col 6 lns 9-19, col 5 lns 25-30)  
receiving, from the first affiliate, second enabling organization information wherein said first affiliate has an affiliation with said second enabling organization, ( Fig. 1 tag 24 “Consumer N…Org. B…Org. F " - Org B and F are identities of second and first enabling organizations to which the affiliate is affiliated, col 6 lns 15-19 “information relating to consumer affiliation with a particular organization may be supplied to the database by…the consumer”)  
said affiliation being a pre-existing relationship with said second enabling organization that enables said first affiliate to obtain at least one benefit from said second enabling organization not otherwise available to said first affiliate (col 6 lns 30-34, col 3 lns 40-47, col 6 lns 9-19, col 5 lns 25-30)  
receiving from a consumer, wherein said consumer is affiliated with said first enabling organization , and wherein said consumer is not affiliated with the second enabling organization;   ( Fig. 1 tag 24 “Consumer #1…Org. F" -  Org F is the first enabling organization and the consumer is not affiliated with the second enabling organization (not affiliated with Org. B), col 6 lns 15-19 “information relating to consumer affiliation with a particular organization may be supplied to the database by…the consumer” – therefore the first enabling organization information may be received from the consumer)
enabling organization information pertaining to said first enabling organization, (Fig. 1 tag 24 “Consumer #1…Org. F" -  Org A is the first enabling organization and the consumer is not affiliated with the second enabling organization (not affiliated with Org. B), col 6 lns 15-19 “information relating to consumer affiliation with a particular organization may be supplied to the database by…the consumer” – therefore the first enabling organization information may be received from the consumer)
and a consumer information including consumer identification information for identifying said consumer  (col 2 lns 53-56 data concerning the customer, col 5 lns 10-15, col 2 lns 54-56 types of goods they wish to purchase, col 3 lns 20-25 consumer interest data)
authenticating, individually, said first affiliate and said consumer as being a member of said online community who each are entitled to access information pertaining to benefits offered by at least one of the plurality of enabling organizations; (col 5 lns 63-67 and col 6 lns 1-34 each consumer who wants to use the system has a consumer file which comprises individual consumer organization files which may include a credit card account number or information associated with an organization to which the identified consumer has an affiliation to “uniquely identify a particular individual authorized to use the system" –therefore, Baker discloses authenticating the affiliation status of said first affiliate (e.g., customer #2) and said consumer as being a member who is entitled access information pertaining to benefits offered by at least one of the enabling organizations)
storing in a memory of a computer system said enabling organization information, said consumer information, and first and second benefit information offered by said first and second enabling organization (Fig 1 tags 14 and 16, col 2 lns 47-60, col 5 lns 5-50, Fig. 1 tags 26 “Benefit 1A” and “Benefit 2A”, col 5 lns 35-40, col 2 lns 55-60, col 4 lns 14-20 system necessarily has knowledge of available benefits (i.e. information regarding the benefits was provided) in order to facilitate their use (offer them))
wherein said computer system is accessible to authenticated members of an online community and only affiliates of any of said plurality of enabling organization wherein said affiliates are members of said online community; (col 5 lns 63-67 and col 6 lns 1-34 each consumer who wants to use the system has a consumer file which comprises individual consumer organization files which may include a credit card account number or information associated with an organization to which the identified consumer has an affiliation to “uniquely identify a particular individual authorized to use the system" – therefore, Baker discloses wherein the system is accessible to authenticated members of the online community)
automatically linking said consumer with first set of benefits, wherein said set of benefits comprises said first benefit, wherein said set of benefits is based at least in part on said enabling organization information (Fig 1 tag 16 & 6:8-30 “each consumer organization file 20 preferably includes a list of consumer organizations 24 to which the identified consumer has an affiliation or membership…consumer organization listings 24 are limited to those organizations which are also included in the enabling organization file 16. Enabling organization file 16 is preferably comprised of a plurality of enabling organization benefit files 26 for each separately identified enabling organization 28…each enabling organization benefit file 26 includes a benefits list 30 defining specific benefits enabled by a particular enabling organization…” – therefore the system automatically links the consumer with a first set of benefits from a first group of benefits based on the consumer information and the identity of the first enabling organization  (e.g., because the benefits are linked with specific enabling organizations and the consumer information is linked with specific enabling organizations and therefore the consumer is linked with the benefits via affiliation with the enabling organization), 5:16-20 “associations” are created “links”)
receiving search results generated by said search engine in response to receipt of consumer interest data submitted by the consumer through a computing device; (7:55-60 “the processor 6 would (1) search the 55 database 4 to determine the organizations to which the consumer had a membership or affiliation; (2) compare the benefits available from such enabling organization(s) to the consumer's purchase plans to determine if any applicable benefit was available”  – the first user may submit a first search query submitted through a first user device and the system’s search logic (i.e., “search engine”) responsively generates first search results based on benefits associated with the user’s affiliated enabling organizations  (e.g., a list of benefits associated with enabling organizations to which the user is affiliated by searching the first and second sets of benefits in comparison to the search query) and these search results are “received” by the system (e.g., for further analysis and display), 2:53-67 “at least one data entry device…for entering…the type of goods or services he wishes to purchase…processor is designed to be responsive to the data…determine whether…if the consumer has such an affiliation , the system will compare the consumer’s purchase information with those specific benefits enabled by the enabling organizations”, 7:38-54 “the user would be prompted to enter, via data entry device, an itinerary…once provided with this information, processing unit could search…user would be prompted to provide data relating to the type of product the consumer wished to buy” – first search queries because it is used by the system’s search logic (i.e., “search engine”) to identify search results (e.g., correlated/matching benefit info), 10:1-2 “directly query the system regarding benefits”)
analyzing said search results and automatically selecting a subset of benefits from said set of benefits based on the analyzed search results, wherein said subset of benefits comprises said first benefit (7:60-63 “compare the purchase plan 60 with the correlation information to locate specific correlated benefits applicable for the consumer's purchase plans” - therefore the system analyzes the first search results by comparing them against associated “correlation data” (essentially additional constraints or restrictions such as location redemption requirements and/or temporal redemption requirements and/or other limits/conditions per 5:36-42 “detailed information provided for each benefit…which permits the CPU to determine whether a particular benefit may be of use to a particular consumer…geographic locations where a particular benefit may be available” & 6:35-46 “whether…have some potential usefulness…geographic locations of benefit availability”) to select a subset of benefits from at least one of the first set of benefits, 8:25-52, see also 7:40-54 “departure locations…geographic area to which the consumer was willing to make his purchase” (both are “a location of the consumer”)
generating an ordered list of benefits based on the selected subset of benefits; wherein the ordered list of benefits is ordered based on a discount value associated with each benefit in the selected subset of benefits;  generating and displaying to said consumer a message comprising the ordered list of benefits (3:2-4 “this correlated benefit information is then displayed by the system on the display device”, 8:51-52 “system will output a message advising the operator of the available benefit”, 10:3-5 “display device…would be…the consumer’s personal computer”; 7:24-40 “in a list formatted increasing cost order. Alternatively… …maximum value benefit alternatives…are listed first, followed by lesser value benefit alternatives…benefits…such as discounts” – therefore ordered list of benefits based on discount value)
Baker does not appear to explicitly disclose,
receiving, from said first affiliate the first and second benefit information (i.e., “first benefit information regarding a first benefit that said first affiliate knows is offered by said first enabling organization” and “second benefit information regarding a second benefit that said first affiliate knows is offered by said second enabling organization”)
wherein only said members are capable of providing benefit information to said computer system
wherein said set of benefits comprises said second benefit and wherein said subset of benefits comprises said second benefit
However, Regmi discloses a method and system for matching a consumer to available benefits (abstract). In Regmi, each of the enrolled system users are affiliates of various enabling organizations. For example, a product manufacturer or a retailer/merchant may be considered an “enabling organization” because they may offer a benefit (e.g., coupon, discount) that is usable by consumers ([0023] & [0040]). This interpretation is consistent with Applicant’s own disclosure which suggests that while an enabling organization may be a credit card issuer, enabling organizations broadly encompass some entity that provides benefits/offers to consumers (see [0019]-[0020] & [0026]). The consumers that use the system (and each of the enabling organization) must enroll in the system ([0048] & [0061]). The participating member enabling organizations (e.g., product manufacturers, retailers, etc.) may create offers (e.g., coupons, discounts) that are only available to member users of the system (i.e., they are otherwise not available to the consumers if not for their association with the organizations through the program) ([0137]-[0141]). Therefore, enrolled users have an affiliation with each of the enabling organizations because they have a pre-existing relationship the enabling organizations (e.g., an association with the partner organization that formed when joining the platform) and this relationship enables the consumer to obtain a benefit offered by the enabling organizations otherwise not available to the consumer. Affiliate consumers must sign on to the system (i.e., must be “authenticated” by the system) in order to use the system (e.g., provide information, search/review available benefits, etc.,) ( (Fig 17 see the “sign out” button at the top right of the interface & [0023] &  [0029] & [0032] & [0048]-[0049] & [0061] & [0139] – users must sign in to the system (i.e., must be “authenticated” by the system as being a member of the online community) in order to use the system (e.g., review a benefit) – all members of the online community are entitled to access information pertaining to benefits offered by at least one of the enabling organizations). Regmi further teaches 
receiving, from said first affiliate the first and second benefit information (i.e., “first benefit information regarding a first benefit that said first affiliate knows is offered by said first enabling organization” and “second benefit information regarding a second benefit that said first affiliate knows is offered by said second enabling organization”) (Fig 17 & Fig 20 &  [0136] – a reasonable interpretation of “first and second benefit information pertaining to a first and second benefit” is that the benefit information is a user-provided rating of an available benefit and Regmi shows that enrolled users (e.g., respective second affiliates, all of which are affiliates of each participating enabling organization) who have signed on (i.e., been authenticated by the system as being a member) can provide these ratings of benefits they know are offered by participant member enabling organizations (e.g., a first and second respective enabling organizations) – Regmi teaches wherein these ratings (i.e., “benefit information”) are analyzed along with consumer interest data and enabling organization data to determine whether or not a benefit is applicable consumer interest data ([0054] filtered in part by user ratings)-  as discussed above, each enrolled user in Regmi has a pre-existing relationship with each precipitant enabling organization (e.g., an association with the partner organization that formed when joining the platform) and this relationship enables the consumer to obtain a benefit offered by the enabling organizations otherwise not available to the consumer – Regmi therefore also teaches storing in a memory of a computer system said this “first benefit information” and analyzing this “first benefit information in said computer system to determine whether said first benefit is applicable to said consumer interest data”)
wherein only said members are capable of providing benefit information to said computer system (Fig 17 see the “sign out” button at the top right of the interface & [0023] &  [0029] & [0032] & [0048]-[0049] & [0061] & [0139] – users must sign in to the system (i.e., must be “authenticated” by the system as being a member of the online community) in order to use the system (e.g., review a benefit) – all members of the online community are entitled to access information pertaining to benefits offered by at least one of the enabling organizations)
Regmi illustrates it is advantageous to include receiving, from said first affiliate the first and second benefit information (i.e., “first benefit information regarding a first benefit that said first affiliate knows is offered by said first enabling organization” and “second benefit information regarding a second benefit that said first affiliate knows is offered by said second enabling organization”) and wherein only said members are capable of providing benefit information to said computer system because it allows users to benefit from collective consumer intelligence by gleaning insight into the perceived quality of promotions they are considering, and because doing so can help protect/control the information in the system ([0005]-[0007], [0136]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method  and system of Baker to include receiving, from said first affiliate the first and second benefit information (i.e., “first benefit information regarding a first benefit that said first affiliate knows is offered by said first enabling organization” and “second benefit information regarding a second benefit that said first affiliate knows is offered by said second enabling organization”) and wherein only said members are capable of providing benefit information to said computer system, as taught by Regmi, because it allows users to benefit from collective consumer intelligence by gleaning insight into the perceived quality of promotions they are considering, and because doing so can help protect/control the information in the system.

Examiner notes Chow (cited at the end of this action) teaches an online platform where credit card members who are members of the platform may upload benefits offered by their credit card companies that they know are available.
Examiner notes FatWallet 2006 (cited at the end of this action) also teaches receiving benefit information and benefit ratings from affiliates of enabling organizations regarding benefits offered by those enabling organizations. 
Examiner notes Sabnani (cited at the end of this action) also teaches authenticating, individually, said first affiliate as being a member of an online community who is entitled to access information pertaining to benefits offered by at least one of the enabling organizations
Examiner notes  prior art references Blackhurst and  Tietzen and Brunner (cited at the end of this action) discloses wherein only authenticated affiliates and members of the system are able to rate benefits

Baker and Regmi do not appear to explicitly disclose,
wherein said set of benefits comprises said second benefit and wherein said subset of benefits comprises said second benefit
However, Meyer discloses a method and system for matching a consumer to available benefits (abstract). Meyer further illustrates displaying messages to inform a user of available benefits in a number of different ways (col 7 lns 25-30; "message" may be an icon displayed on a webpage, col 7 lns 60-63 "incentive existence message", col 17 lns 15-38, col 7 lns 40-48 icon which displays message possibly together with multiple incentives). Meyer explains that the method and system can manage benefits/offers sponsored by multiple sponsor organizations/external membership organizations (these are one type of enabling organization, as actual merchants may also be interpreted as enabling organizations)) (col 16 lns 48-67, col 17 lns 15-38, col 17 lns 51-55, col 30 lns 20-60). Meyer further discloses 
wherein said set of benefits comprises said second benefit (col 9 lns 35-39 & col 10 lns 10-19 suggests membership not required for display but only for clipping/using the benefit – therefore the system automatically “links” the consumer with a second set of benefits from a second group of benefits that are associated with an enabling organization to which the consumer is not affiliated (e.g., “the second enabling organization) based on the consumer information in order to select/filter benefits for provisioning to the consumer, col 17 lns 15-38 displayed to both members and non-members with unrestricted viewing (although perhaps displayed visibly differently in some embodiments), col 24 lns 9-17 & lns 27-32, col 30 lns 25-59)
and wherein said subset of benefits comprises said second benefit (col 9 lns 35-39 & col 10 lns 10-19 suggests membership not required for display but only for clipping/using the benefit – therefore the system can search through sets of benefits (e.g., the “second set”) associated with enabling organizations with which the user is not affiliated in order to show these benefits to customers – because Baker already discloses that benefits are retrieved based on analyzed search results and location - the modification of Baker (which discloses selecting benefits based on analyzed search result and location) with the teaching of Meyer (which discloses selecting a second subset of benefits from the second set of benefits in order to show customers benefits offered by enabling organizations to which they are not currently affiliated) result in a system that selects a second subset of benefits from the second set of benefits based on the analyzed first search results and a location, col 17 lns 15-38 icons displayed to both members and non-members with unrestricted viewing (although perhaps displayed visibly differently in some embodiments), col 24 lns 9-17 & lns 27-32, col 30 lns 25-59)
Meyer illustrates that it is advantageous to include wherein said set of benefits comprises said second benefit and wherein said subset of benefits comprises said second benefit (i.e., a benefit associated with an organization with which they are not affiliated), because displaying applicable benefits, regardless of the affiliation status of a particular user, can benefit users by informing them to all benefits (they may either be immediately available, or may simply require the user to join an organization) and because it can benefit the system provider by increasing benefit exposure which increases the system revenue, and benefits the enabling organizations because it can help to recruit new members (col 34 lns 7-9, col 2 lns 1-7, col 45 lns 18-30, col 37 lns 62-27 & col 38 lns 1-10, col 35 lns 10-15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method and system of Baker in view of Regmi to include wherein said set of benefits comprises said second benefit and wherein said subset of benefits comprises said second benefit (i.e., a benefit associated with an organization with which they are not affiliated),, as taught by Meyer, because displaying applicable benefits, regardless of the affiliation status of a particular user, can benefit users by informing them to all benefits (they may either be immediately available, or may simply require the user to join an organization), and because it can benefit the system provider by increasing benefit exposure which increases the system revenue, and benefits the enabling organizations because it can help to recruit new members. Examiner notes that modifying the method and system of Baker (which discloses selecting benefits based on analyzed search result and location, and which discloses generating a list of benefits ordered based on a discount value) with the teaching of Meyer (which discloses selecting a second subset of benefits from the second set of benefits in order to show customers benefits offered by enabling organizations to which they are not currently affiliated) result in a system that selects a second subset of benefits from the second set of benefits based on the analyzed first search results and a location, and  that generates a list of benefits based on the selected second subset of benefits and ordered based on a discount value associated with each benefit in the selected second subset of benefits.
Furthermore, one of ordinary skill in the art would have recognized that applying the known technique of Meyer (wherein said set of benefits comprises said second benefit and wherein said subset of benefits comprises said second benefit (i.e., a benefit associated with an organization with which they are not affiliated)) to Baker in view of Regmi would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Meyer to the teaching of Baker would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to automatically link the consumer with a second set of benefits from a second group of benefits offered by the second enabling organization (an organization with which they are not affiliated) based on the consumer interest data, and selecting a second subset of benefits from the second set of benefits based on criteria to present to the customer on their device). Further, applying this linking/selection/displaying technique to Baker would have been recognized by one of ordinary skill in the art as resulting in an improved system that would benefit users by informing them to a greater number of relevant benefits (that may either be immediately available, or may simply require the user to join an organization), that would benefit the system provider by increasing benefit exposure which increases the system revenue, and that would benefit the enabling organizations because it can help to recruit new members.


With respect to claims 5 and 10, Baker teaches the system of claim 1 and the method of claim 8
wherein the discount value associated with each benefit is an absolute discount amount; and among the ordered list of benefits, a benefit associated with a higher absolute discount amount is displayed before a benefit associated with a lower absolute discount amount  (5:25-29 “benefit…shall be understood to be a discounted rate or any other added value” – therefore Baker suggest the value may be expressed in various ways such as added value (i.e., an absolute discount amount), 7:24-40 “in a list formatted increasing cost order. Alternatively… …maximum value benefit alternatives…are listed first, followed by lesser value benefit alternatives…benefits…such as discounts”,)


With respect to claims 6 and 11, Baker teaches the system of claim 1 and the method of claim 8,
wherein the discount value associated with each benefit is a discount percentage amount, among the ordered list of benefits, a benefit associated with a higher discount percentage amount is displayed before a benefit associated with a lower discount percentage amount (1:40-45 “10% discount” – therefore the benefits may be expressed as discount percentage amounts, 7:24-40 “in a list formatted increasing cost order. Alternatively… …maximum value benefit alternatives…are listed first, followed by lesser value benefit alternatives…benefits…such as discounts” – therefore, because benefits may be expressed as discount percentage amounts (per 1:40-45) and because the list may be formatted in increasing benefit value Baker either expressly teaches that among the ordered list of benefits, a benefit associated with a higher discount percentage amount is displayed before a benefit associated with a lower discount percentage amount – and if not, it would have been obvious to a PHOSITA based on the combination of teachings in Baker)


With respect to claim 13, Baker teaches a computer-implemented method for matching a consumer to available benefits comprising the steps of;
receiving, from a first affiliate of a first enabling organization of a plurality of enabling organizations, first enabling organization information wherein said first affiliate has an affiliation with said first enabling organization, ( Fig. 1 tag 24 “Consumer N…Org. B…Org. F " - Org B and F are identities of second and first enabling organizations to which the affiliate is affiliated, col 6 lns 15-19 “information relating to consumer affiliation with a particular organization may be supplied to the database by…the consumer”)  
said affiliation being a pre-existing relationship with said first enabling organization that enables said first affiliate to obtain at least one benefit from said first enabling organization not otherwise available to said first affiliate (col 6 lns 30-34, col 3 lns 40-47, col 6 lns 9-19, col 5 lns 25-30)  
receiving, from the first affiliate, second enabling organization information wherein said first affiliate has an affiliation with said second enabling organization, ( Fig. 1 tag 24 “Consumer N…Org. B…Org. F " - Org B and F are identities of second and first enabling organizations to which the affiliate is affiliated, col 6 lns 15-19 “information relating to consumer affiliation with a particular organization may be supplied to the database by…the consumer”)  
said affiliation being a pre-existing relationship with said second enabling organization that enables said first affiliate to obtain at least one benefit from said second enabling organization not otherwise available to said first affiliate (col 6 lns 30-34, col 3 lns 40-47, col 6 lns 9-19, col 5 lns 25-30)  
receiving from a consumer, wherein said consumer is affiliated with said first enabling organization , and wherein said consumer is not affiliated with the second enabling organization;   ( Fig. 1 tag 24 “Consumer #1…Org. F" -  Org F is the first enabling organization and the consumer is not affiliated with the second enabling organization (not affiliated with Org. B), col 6 lns 15-19 “information relating to consumer affiliation with a particular organization may be supplied to the database by…the consumer” – therefore the first enabling organization information may be received from the consumer)
enabling organization information pertaining to said first enabling organization, (Fig. 1 tag 24 “Consumer #1…Org. F" -  Org A is the first enabling organization and the consumer is not affiliated with the second enabling organization (not affiliated with Org. B), col 6 lns 15-19 “information relating to consumer affiliation with a particular organization may be supplied to the database by…the consumer” – therefore the first enabling organization information may be received from the consumer)
and a consumer information including consumer identification information for identifying said consumer  (col 2 lns 53-56 data concerning the customer, col 5 lns 10-15, col 2 lns 54-56 types of goods they wish to purchase, col 3 lns 20-25 consumer interest data)
authenticating, individually, said first affiliate and said consumer as being a member of said online community who each are entitled to access information pertaining to benefits offered by at least one of the plurality of enabling organizations; (col 5 lns 63-67 and col 6 lns 1-34 each consumer who wants to use the system has a consumer file which comprises individual consumer organization files which may include a credit card account number or information associated with an organization to which the identified consumer has an affiliation to “uniquely identify a particular individual authorized to use the system" –therefore, Baker discloses authenticating the affiliation status of said first affiliate (e.g., customer #2) and said consumer as being a member who is entitled access information pertaining to benefits offered by at least one of the enabling organizations)
storing in a memory of a computer system said enabling organization information, said consumer information, and first and second benefit information offered by said first and second enabling organization (Fig 1 tags 14 and 16, col 2 lns 47-60, col 5 lns 5-50, Fig. 1 tags 26 “Benefit 1A” and “Benefit 2A”, col 5 lns 35-40, col 2 lns 55-60, col 4 lns 14-20 system necessarily has knowledge of available benefits (i.e. information regarding the benefits was provided) in order to facilitate their use (offer them))
wherein said computer system is accessible to authenticated members of an online community and only affiliates of any of said plurality of enabling organization wherein said affiliates are members of said online community; (col 5 lns 63-67 and col 6 lns 1-34 each consumer who wants to use the system has a consumer file which comprises individual consumer organization files which may include a credit card account number or information associated with an organization to which the identified consumer has an affiliation to “uniquely identify a particular individual authorized to use the system" – therefore, Baker discloses wherein the system is accessible to authenticated members of the online community)
automatically linking said consumer with first set of benefits, wherein said set of benefits comprises said first benefit, wherein said set of benefits is based at least in part on said enabling organization information (Fig 1 tag 16 & 6:8-30 “each consumer organization file 20 preferably includes a list of consumer organizations 24 to which the identified consumer has an affiliation or membership…consumer organization listings 24 are limited to those organizations which are also included in the enabling organization file 16. Enabling organization file 16 is preferably comprised of a plurality of enabling organization benefit files 26 for each separately identified enabling organization 28…each enabling organization benefit file 26 includes a benefits list 30 defining specific benefits enabled by a particular enabling organization…” – therefore the system automatically links the consumer with a first set of benefits from a first group of benefits based on the consumer information and the identity of the first enabling organization  (e.g., because the benefits are linked with specific enabling organizations and the consumer information is linked with specific enabling organizations and therefore the consumer is linked with the benefits via affiliation with the enabling organization), 5:16-20 “associations” are created “links”)
receiving search results generated by said search engine in response to receipt of consumer interest data submitted by the consumer through a computing device; (7:55-60 “the processor 6 would (1) search the 55 database 4 to determine the organizations to which the consumer had a membership or affiliation; (2) compare the benefits available from such enabling organization(s) to the consumer's purchase plans to determine if any applicable benefit was available”  – the first user may submit a first search query submitted through a first user device and the system’s search logic (i.e., “search engine”) responsively generates first search results based on benefits associated with the user’s affiliated enabling organizations  (e.g., a list of benefits associated with enabling organizations to which the user is affiliated by searching the first and second sets of benefits in comparison to the search query) and these search results are “received” by the system (e.g., for further analysis and display), 2:53-67 “at least one data entry device…for entering…the type of goods or services he wishes to purchase…processor is designed to be responsive to the data…determine whether…if the consumer has such an affiliation , the system will compare the consumer’s purchase information with those specific benefits enabled by the enabling organizations”, 7:38-54 “the user would be prompted to enter, via data entry device, an itinerary…once provided with this information, processing unit could search…user would be prompted to provide data relating to the type of product the consumer wished to buy” – first search queries because it is used by the system’s search logic (i.e., “search engine”) to identify search results (e.g., correlated/matching benefit info), 10:1-2 “directly query the system regarding benefits”)
analyzing said search results and automatically selecting a subset of benefits from said set of benefits based on the analyzed search results, wherein said subset of benefits comprises said first benefit (7:60-63 “compare the purchase plan 60 with the correlation information to locate specific correlated benefits applicable for the consumer's purchase plans” - therefore the system analyzes the first search results by comparing them against associated “correlation data” (essentially additional constraints or restrictions such as location redemption requirements and/or temporal redemption requirements and/or other limits/conditions per 5:36-42 “detailed information provided for each benefit…which permits the CPU to determine whether a particular benefit may be of use to a particular consumer…geographic locations where a particular benefit may be available” & 6:35-46 “whether…have some potential usefulness…geographic locations of benefit availability”) to select a subset of benefits from at least one of the first set of benefits, 8:25-52, see also 7:40-54 “departure locations…geographic area to which the consumer was willing to make his purchase” (both are “a location of the consumer”)
generating an ordered list of benefits based on the selected subset of benefits; and   generating and displaying to said consumer a message comprising the ordered list of benefits (3:2-4 “this correlated benefit information is then displayed by the system on the display device”, 8:51-52 “system will output a message advising the operator of the available benefit”, 10:3-5 “display device…would be…the consumer’s personal computer”; 7:24-40 “in a list formatted increasing cost order. Alternatively… …maximum value benefit alternatives…are listed first, followed by lesser value benefit alternatives…benefits…such as discounts” – therefore ordered list of benefits based on discount value)
Baker does not appear to explicitly disclose,
receiving, from said first affiliate the first and second benefit information (i.e., “first benefit information regarding a first benefit that said first affiliate knows is offered by said first enabling organization” and “second benefit information regarding a second benefit that said first affiliate knows is offered by said second enabling organization”)
wherein only said members are capable of providing benefit information to said computer system
wherein said set of benefits comprises said second benefit and wherein said subset of benefits comprises said second benefit
wherein the ordered list of benefits is ordered based on user ratings associated with the selected subset of benefits
However, Regmi discloses a method and system for matching a consumer to available benefits (abstract). In Regmi, each of the enrolled system users are affiliates of various enabling organizations. For example, a product manufacturer or a retailer/merchant may be considered an “enabling organization” because they may offer a benefit (e.g., coupon, discount) that is usable by consumers ([0023] & [0040]). This interpretation is consistent with Applicant’s own disclosure which suggests that while an enabling organization may be a credit card issuer, enabling organizations broadly encompass some entity that provides benefits/offers to consumers (see [0019]-[0020] & [0026]). The consumers that use the system (and each of the enabling organization) must enroll in the system ([0048] & [0061]). The participating member enabling organizations (e.g., product manufacturers, retailers, etc.) may create offers (e.g., coupons, discounts) that are only available to member users of the system (i.e., they are otherwise not available to the consumers if not for their association with the organizations through the program) ([0137]-[0141]). Therefore, enrolled users have an affiliation with each of the enabling organizations because they have a pre-existing relationship the enabling organizations (e.g., an association with the partner organization that formed when joining the platform) and this relationship enables the consumer to obtain a benefit offered by the enabling organizations otherwise not available to the consumer. Affiliate consumers must sign on to the system (i.e., must be “authenticated” by the system) in order to use the system (e.g., provide information, search/review available benefits, etc.,) ( (Fig 17 see the “sign out” button at the top right of the interface & [0023] &  [0029] & [0032] & [0048]-[0049] & [0061] & [0139] – users must sign in to the system (i.e., must be “authenticated” by the system as being a member of the online community) in order to use the system (e.g., review a benefit) – all members of the online community are entitled to access information pertaining to benefits offered by at least one of the enabling organizations). Regmi further teaches 
receiving, from said first affiliate the first and second benefit information (i.e., “first benefit information regarding a first benefit that said first affiliate knows is offered by said first enabling organization” and “second benefit information regarding a second benefit that said first affiliate knows is offered by said second enabling organization”) (Fig 17 & Fig 20 &  [0136] – a reasonable interpretation of “first and second benefit information pertaining to a first and second benefit” is that the benefit information is a user-provided rating of an available benefit and Regmi shows that enrolled users (e.g., respective second affiliates, all of which are affiliates of each participating enabling organization) who have signed on (i.e., been authenticated by the system as being a member) can provide these ratings of benefits they know are offered by participant member enabling organizations (e.g., a first and second respective enabling organizations) – Regmi teaches wherein these ratings (i.e., “benefit information”) are analyzed along with consumer interest data and enabling organization data to determine whether or not a benefit is applicable consumer interest data ([0054] filtered in part by user ratings)-  as discussed above, each enrolled user in Regmi has a pre-existing relationship with each precipitant enabling organization (e.g., an association with the partner organization that formed when joining the platform) and this relationship enables the consumer to obtain a benefit offered by the enabling organizations otherwise not available to the consumer – Regmi therefore also teaches storing in a memory of a computer system said this “first benefit information” and analyzing this “first benefit information in said computer system to determine whether said first benefit is applicable to said consumer interest data”)
wherein only said members are capable of providing benefit information to said computer system (Fig 17 see the “sign out” button at the top right of the interface & [0023] &  [0029] & [0032] & [0048]-[0049] & [0061] & [0139] – users must sign in to the system (i.e., must be “authenticated” by the system as being a member of the online community) in order to use the system (e.g., review a benefit) – all members of the online community are entitled to access information pertaining to benefits offered by at least one of the enabling organizations)
wherein the ordered list of benefits is ordered based on user ratings associated with the selected subset of benefits ([0129] & [0136] may be sorted by various details/criteria and criteria/details may include avg user rating)
Regmi illustrates it is advantageous to include receiving, from said first affiliate the first and second benefit information (i.e., “first benefit information regarding a first benefit that said first affiliate knows is offered by said first enabling organization” and “second benefit information regarding a second benefit that said first affiliate knows is offered by said second enabling organization”) and wherein only said members are capable of providing benefit information to said computer system and wherein the ordered list of benefits is ordered based on user ratings associated with the selected subset of benefits, because it allows users to benefit from collective consumer intelligence by gleaning insight into the perceived quality of promotions they are considering, and because doing so can help protect/control the information in the system ([0005]-[0007], [0136]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Baker to include receiving, from said first affiliate the first and second benefit information (i.e., “first benefit information regarding a first benefit that said first affiliate knows is offered by said first enabling organization” and “second benefit information regarding a second benefit that said first affiliate knows is offered by said second enabling organization”) and wherein only said members are capable of providing benefit information to said computer system and wherein the ordered list of benefits is ordered based on user ratings associated with the selected subset of benefits, as taught by Regmi, because it allows users to benefit from collective consumer intelligence by gleaning insight into the perceived quality of promotions they are considering, and because doing so can help protect/control the information in the system.

Examiner notes Chow (cited at the end of this action) teaches an online platform where credit card members who are members of the platform may upload benefits offered by their credit card companies that they know are available.
Examiner notes FatWallet 2006 (cited at the end of this action) also teaches receiving benefit information and benefit ratings from affiliates of enabling organizations regarding benefits offered by those enabling organizations. 
Examiner notes Sabnani (cited at the end of this action) also teaches authenticating, individually, said first affiliate as being a member of an online community who is entitled to access information pertaining to benefits offered by at least one of the enabling organizations
Examiner notes  prior art references Blackhurst and  Tietzen and Brunner (cited at the end of this action) discloses wherein only authenticated affiliates and members of the system are able to rate benefits

Baker and Regmi do not appear to explicitly disclose,
wherein said set of benefits comprises said second benefit and wherein said subset of benefits comprises said second benefit
However, Meyer discloses a method and system for matching a consumer to available benefits (abstract). Meyer further illustrates displaying messages to inform a user of available benefits in a number of different ways (col 7 lns 25-30; "message" may be an icon displayed on a webpage, col 7 lns 60-63 "incentive existence message", col 17 lns 15-38, col 7 lns 40-48 icon which displays message possibly together with multiple incentives). Meyer explains that the method and system can manage benefits/offers sponsored by multiple sponsor organizations/external membership organizations (these are one type of enabling organization, as actual merchants may also be interpreted as enabling organizations)) (col 16 lns 48-67, col 17 lns 15-38, col 17 lns 51-55, col 30 lns 20-60). Meyer further discloses 
wherein said set of benefits comprises said second benefit (col 9 lns 35-39 & col 10 lns 10-19 suggests membership not required for display but only for clipping/using the benefit – therefore the system automatically “links” the consumer with a second set of benefits from a second group of benefits that are associated with an enabling organization to which the consumer is not affiliated (e.g., “the second enabling organization) based on the consumer information in order to select/filter benefits for provisioning to the consumer, col 17 lns 15-38 displayed to both members and non-members with unrestricted viewing (although perhaps displayed visibly differently in some embodiments), col 24 lns 9-17 & lns 27-32, col 30 lns 25-59)
and wherein said subset of benefits comprises said second benefit (col 9 lns 35-39 & col 10 lns 10-19 suggests membership not required for display but only for clipping/using the benefit – therefore the system can search through sets of benefits (e.g., the “second set”) associated with enabling organizations with which the user is not affiliated in order to show these benefits to customers – because Baker already discloses that benefits are retrieved based on analyzed search results and location - the modification of Baker (which discloses selecting benefits based on analyzed search result and location) with the teaching of Meyer (which discloses selecting a second subset of benefits from the second set of benefits in order to show customers benefits offered by enabling organizations to which they are not currently affiliated) result in a system that selects a second subset of benefits from the second set of benefits based on the analyzed first search results and a location, col 17 lns 15-38 icons displayed to both members and non-members with unrestricted viewing (although perhaps displayed visibly differently in some embodiments), col 24 lns 9-17 & lns 27-32, col 30 lns 25-59)
Meyer illustrates that it is advantageous to include wherein said set of benefits comprises said second benefit and wherein said subset of benefits comprises said second benefit (i.e., a benefit associated with an organization with which they are not affiliated), because displaying applicable benefits, regardless of the affiliation status of a particular user, can benefit users by informing them to all benefits (they may either be immediately available, or may simply require the user to join an organization) and because it can benefit the system provider by increasing benefit exposure which increases the system revenue, and benefits the enabling organizations because it can help to recruit new members (col 34 lns 7-9, col 2 lns 1-7, col 45 lns 18-30, col 37 lns 62-27 & col 38 lns 1-10, col 35 lns 10-15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method  of Baker in view of Regmi to include wherein said set of benefits comprises said second benefit and wherein said subset of benefits comprises said second benefit (i.e., a benefit associated with an organization with which they are not affiliated),, as taught by Meyer, because displaying applicable benefits, regardless of the affiliation status of a particular user, can benefit users by informing them to all benefits (they may either be immediately available, or may simply require the user to join an organization), and because it can benefit the system provider by increasing benefit exposure which increases the system revenue, and benefits the enabling organizations because it can help to recruit new members. Examiner notes that modifying the method and system of Baker (which discloses selecting benefits based on analyzed search result and location, and which discloses generating a list of benefits ordered based on a discount value) with the teaching of Meyer (which discloses selecting a second subset of benefits from the second set of benefits in order to show customers benefits offered by enabling organizations to which they are not currently affiliated) result in a system that selects a second subset of benefits from the second set of benefits based on the analyzed first search results and a location, and  that generates a list of benefits based on the selected second subset of benefits and ordered based on a discount value associated with each benefit in the selected second subset of benefits.
Furthermore, one of ordinary skill in the art would have recognized that applying the known technique of Meyer (wherein said set of benefits comprises said second benefit and wherein said subset of benefits comprises said second benefit (i.e., a benefit associated with an organization with which they are not affiliated)) to Baker in view of Regmi would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Meyer to the teaching of Baker would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to automatically link the consumer with a second set of benefits from a second group of benefits offered by the second enabling organization (an organization with which they are not affiliated) based on the consumer interest data, and selecting a second subset of benefits from the second set of benefits based on criteria to present to the customer on their device). Further, applying this linking/selection/displaying technique to Baker would have been recognized by one of ordinary skill in the art as resulting in an improved system that would benefit users by informing them to a greater number of relevant benefits (that may either be immediately available, or may simply require the user to join an organization), that would benefit the system provider by increasing benefit exposure which increases the system revenue, and that would benefit the enabling organizations because it can help to recruit new members.

With respect to claim 15, Baker, Regmi ,and Meyer teach the method of claim 13. Baker does not appear to explicitly disclose,
wherein: among the ordered list of benefits, a benefit having a higher user rating is displayed before a benefit having a lower user rating
However, Regmi further teaches 
wherein: among the ordered list of benefits, a benefit having a higher user rating is displayed before a benefit having a lower user rating ([0129] & [0136] may be sorted by various details/criteria and criteria/details may include avg user rating from highest to lowest)
Regmi illustrates it is advantageous to include wherein: among the ordered list of benefits, a benefit having a higher user rating is displayed before a benefit having a lower user rating, because it allows users to benefit from collective consumer intelligence by gleaning insight into the perceived quality of promotions they are considering, and because doing so can help protect/control the information in the system ([0005]-[0007], [0136]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Baker to include wherein: among the ordered list of benefits, a benefit having a higher user rating is displayed before a benefit having a lower user rating, as taught by Regmi, because it allows users to benefit from collective consumer intelligence by gleaning insight into the perceived quality of promotions they are considering, and because doing so can help protect/control the information in the system.


With respect to claim 17, Baker teaches the method of claim 13;
further comprising the steps of: (l) receiving a feedback input from one of the members of the online community regarding one of the venues of the plurality of venues, ([0033]-[0035] & [0006] feedback and ratings)
and (m) displaying in the message to said consumer a percentage savings of an available benefit for the one of the plurality of venues ([0042]-[0043], [0040] benefit information includes indication of percentage savings))

With respect to claim 18, Baker teaches the method of claim 14;
further comprising the steps of: (h) receiving a first feedback input from a first one of the members of the online community regarding a first one of the venues of the plurality of venues;  ([0033]-[0035] & [0006] feedback and ratings)
(i) displaying in the message to said consumer a percentage savings of an available benefit for the first one of the plurality of venues; ([0042]-[0043], [0040] benefit information includes indication of percentage savings))
(j) receiving a second feedback input from a second one of the members of the online community regarding a second one of the venues of the plurality of venues; ([0033]-[0034] & [0006] feedback and ratings from any members for any number of venues including first/second venues and first/second members) 
and (k) displaying in the message to said consumer a percentage savings of an available benefit for the second one of the plurality of venues([0042]-[0043], [0040] benefit information includes indication of percentage savings displayed for any/each benefit including first/second benefits))

With respect to claim 19, Baker teaches the method of claim 18;
wherein the first one and the second one of the members of the online community are the same ([0029] “may be supplied from the same user”)





	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Regmi in view of Meyer, as applied to claim 1 above, and further in view of Mavinkurve et al. (U.S. PG Pub No. 2014/0207544, July 24, 2014 - hereinafter "Maninkurve”) in view of Jones III et al. (U.S. Patent No. 6,925,441 August 2, 2005 - hereinafter "Jones”)

With respect to claim 2, Baker, Regmi and Meyer teach the system of claim 1. Baker does not appear to disclose,
wherein the message further comprises an ordered list of a plurality of venues applicable to said consumer interest data, wherein the plurality of venues is ordered by performing a predetermined algorithm which includes a determination of the following factors based on data inputs: (i) a venue geographic proximity ("VGP") score; (ii) a venue rating ("VR") score; (iii) an offer/benefit value ("OBV") score; (iv) an offer/benefit interest ("OBI") score; (v) an offer/benefit activity matching ("OBAM") score; and (vi) a payment card usage history (“PCUH”); wherein performing said predetermined algorithm includes determining a search score ("SS") according to the equation: SS = (VGP * w1) + (VR * w2) + (OBV * ws)+ (OBI * w4) +(OBAM * w5)  = (PCUH * w6) where: w1 = a first predetermined weight w2 = a second predetermined weight w3 = a third predetermined weight w4= a fourth predetermined weight w5= a fifth predetermined weight and w6= a sixth predetermined weight
However, Mavinkurve discloses a method and system for matching a consumer to available benefits (abstract), wherein a message is displayed to said consumer including a list of a plurality of venues applicable to said consumer interest data ([0029], [0041], [0046], [0053]). Maninkurve further teaches
wherein the message further comprises an ordered list of a plurality of venues applicable to said consumer interest data, wherein the plurality of venues is ordered by performing a predetermined algorithm which includes a determination of the following factors based on data inputs: ([0025] ordered according to score which is a summation of weighted factors/sub-scores)
(i) a venue geographic proximity ("VGP") score; ([0025]-[0026] & [0053] & CLAIMS 13 – distance to retailer score/factor)
(ii) a venue rating ("VR") score; ([0025] & [0028] & [0038]-[0040] & [0045] – score/factor representing user ratings of the venue/offer)
(iii) an offer/benefit value ("OBV") score; ([0025] & [0048] & [0055] & CLAIM 13 – score/factor representing value of the offer/benefit)
(iv) an offer/benefit interest ("OBI") score; ([0025] & [0028]-[0036] & [0044] – score/factor representing popularity/interest of the venue/offer)
and (v) an offer/benefit activity matching ("OBAM") score ([0025] & [0028] & [0051] & [0054] & [0056] – score/factor representing correspondence to user activities/interests/profile)
wherein performing said predetermined algorithm includes determining a search score ("SS") according to the equation: SS = (VGP * w1) + (VR * w2) + (OBV * ws)+ (OBI * w4) +(OBAM * w5) where: w1 = a first predetermined weight w2 = a second predetermined weight w3 = a third predetermined weight w4= a fourth predetermined weight w5= a fifth predetermined weight ([0024]-[0026] ordered according to score which is a summation of weighted factors/sub-scores, [0041] & [0046] & [0051] & [0056])
Mavinkurve suggests it is advantageous to include wherein the message further comprises an ordered list of a plurality of venues applicable to said consumer interest data, wherein the plurality of venues is ordered by performing a predetermined algorithm which includes a determination of the following factors based on data inputs: (i) a venue geographic proximity ("VGP") score; (ii) a venue rating ("VR") score; (iii) an offer/benefit value ("OBV") score; (iv) an offer/benefit interest ("OBI") score; and (v) an offer/benefit activity matching ("OBAM") score; wherein performing said predetermined algorithm includes determining a search score ("SS") according to the equation: SS = (VGP * w1) + (VR * w2) + (OBV * ws)+ (OBI * w4) +(OBAM * w5) where: w1 = a first predetermined weight w2 = a second predetermined weight w3 = a third predetermined weight w4= a fourth predetermined weight w5= a fifth predetermined weight”, because doing so can enable a variety of factors to be taken into consideration and because doing so can help personalize the ranking for the specific user which may increase user satisfaction ([0004] & [0022]-[0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Baker in view of Regmi in view of  Meyer to include wherein the message further comprises an ordered list of a plurality of venues applicable to said consumer interest data, wherein the plurality of venues is ordered by performing a predetermined algorithm which includes a determination of the following factors based on data inputs: (i) a venue geographic proximity ("VGP") score; (ii) a venue rating ("VR") score; (iii) an offer/benefit value ("OBV") score; (iv) an offer/benefit interest ("OBI") score; and (v) an offer/benefit activity matching ("OBAM") score; wherein performing said predetermined algorithm includes determining a search score ("SS") according to the equation: SS = (VGP * w1) + (VR * w2) + (OBV * ws)+ (OBI * w4) +(OBAM * w5) where: w1 = a first predetermined weight w2 = a second predetermined weight w3 = a third predetermined weight w4= a fourth predetermined weight w5= a fifth predetermined weight as taught by Mavinkurve, because doing so can help the user to identify a desirable offer/benefit more efficiently/effectively which may increase user satisfaction, because doing so can enable a variety of factors to be taken into consideration, and because doing so can help personalize the ranking for the specific user which may increase user satisfaction.


Baker, Regmi, Meyer and Mavinkurve do not appear to disclose,
a predetermined algorithm which includes a determination of: (vi) a payment card usage history ("PCUH") score, wherein performing said predetermined algorithm includes determining a search score ("SS") according to the equation: SS = (PCUH * w6) where w6= a sixth predetermined weight
However, Jones discloses a method and system for matching a consumer to available benefits (7:12-31 & 8:36-46). Jones further teaches
a predetermined algorithm which includes a determination of: (vi) a payment card usage history ("PCUH") score, wherein performing said predetermined algorithm includes determining a search score ("SS") according to the equation: SS = (PCUH * w6) where w6= a sixth predetermined weight (14:8-26 predeteremined weighted algorithm using payment card usage history score (e.g., based on amount of purchas(es), frequency of purchas(s), etc.))
Jones suggests it is advantageous to include (d) receiving a payment card usage history for one or more of the consumer's payment cards;  48and using a predetermined algorithm which includes a determination of: (vi) a payment card usage history ("PCUH") score , because doing so can help the user to identify a desirable offer/benefit more efficiently/effectively which may increase user satisfaction (13:19-46 & 14:8-26).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Baker in view of Regmi in view of Meyer in view of Mavinkurve to include (d) receiving a payment card usage history for one or more of the consumer's payment cards;  48and using a predetermined algorithm which includes a determination of: (vi) a payment card usage history ("PCUH") score, as taught by Jones, because doing so can help the user to identify a desirable offer/benefit more efficiently/effectively which may increase user satisfaction.


With respect to claim 3, Baker, Mavinkurve, and Jones teach the system of claim 2. Baker does not appear to disclose,
wherein performing said predetermined algorithm comprises: initiating each of the six predetermined weights with a default value; and automatically updating at least one of the six predetermined weights based on a behavior of the consumer and/or based on a behavior of a group of consumers having similar interest data to the consumer
However, Mavinkurve suggests that wherein performing said predetermined algorithm comprises: initiating each of the six predetermined weights with a default value; and automatically updating at least one of the six predetermined weights based on a behavior of the consumer and/or based on a behavior of a group of consumers having similar interest data to the consumer ([0024]-[0027], [0046] & [0051] & [0056]). Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention, to modify the method Baker in view of Regmi in view of Meyer to include 
Mavinkurve suggests it is advantageous to include wherein performing said predetermined algorithm comprises: initiating each of the six predetermined weights with a default value; and automatically updating at least one of the six predetermined weights based on a behavior of the consumer and/or based on a behavior of a group of consumers having similar interest data to the consume, because doing can help personalize the ranking for the specific user which may increase user satisfaction ([0004] & [0022]-[0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Baker in view of Regmi in view of  Meyer to include herein performing said predetermined algorithm comprises: initiating each of the six predetermined weights with a default value; and automatically updating at least one of the six predetermined weights based on a behavior of the consumer and/or based on a behavior of a group of consumers having similar interest data to the consume as taught by Mavinkurve, because doing so can help the user to identify a desirable offer/benefit more efficiently/effectively which may increase user satisfaction, because doing so can enable a variety of factors to be taken into consideration, and because doing so can help personalize the ranking for the specific user which may increase user satisfaction.


With respect to claim 4, Baker, Regmi, Meyer, Mavinkurve, and Jones teach the system of claim 2. Baker does not appear to disclose,
wherein said VGP includes a determination that said consumer is within a first predetermined distance from a first venue in said plurality of venues
at least one of said VR score and said OBAM includes a determination based on information within a computer system and information obtained from outside of the computer system
wherein at least one of said OBV and said OBI includes a determination based exclusively on information within the computer system
However, Mavinkurve teaches
wherein said VGP includes a determination that said consumer is within a first predetermined distance from a first venue in said plurality of venues ([0055] & [0053] & CLAIMS 13)
at least one of said VR score and said OBAM includes a determination based on information within a computer system and information obtained from outside of the computer system ([0028] & [0041]-[0042] & [0052])
wherein at least one of said OBV and said OBI includes a determination based exclusively on information within the computer system   ([0025] & [0048] & [0055] & [0028]-[0036] & [0044]
Mavinkurve suggests it is advantageous to include wherein said VGP includes a determination that said consumer is within a first predetermined distance from a first venue in said plurality of venues, at least one of said VR score and said OBAM includes a determination based on information within a computer system and information obtained from outside of the computer system, and wherein at least one of said OBV and said OBI includes a determination based exclusively on information within the computer system, because doing so can enable the system to take a variety of information into consideration, which may enable the system to make more effective recommendations ([0028] & [0041]-[0042] & [0052]), and because doing so can help personalize the ranking for the specific user which may increase user satisfaction ([0028] & [0041]-[0042] & [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Baker in view of Regmi in view of  Meyer to include wherein at least one of said VR score and said OBAM score includes wherein said VGP includes a determination that said consumer is within a first predetermined distance from a first venue in said plurality of venues, at least one of said VR score and said OBAM includes a determination based on information within a computer system and information obtained from outside of the computer system, and wherein at least one of said OBV and said OBI includes a determination based exclusively on information within the computer system, because doing so can enable the system to take a variety of information into consideration, as taught by Mavinkurve, because doing so can enable the system to take a variety of information into consideration, which may enable the system to make more effective recommendations, and because doing so can help personalize the ranking for the specific user which may increase user satisfaction.



	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Regmi in view of Meyer in view of Mavinkurve in view of Jones, as applied to claim 2 above, and further in view of Giles et al. (U.S. PG Pub No. 2016/0092858 March 31, 2016 - hereinafter "Giles”)

With respect to claim 7, Baker, Regmi, Meyer, Mavinkurve, and Jones teach the system of claim 2. Baker does not appear to disclose,
wherein the message displayed to said consumer further comprises a recommendation based on the consumer's payment card usage history over a predetermined time range of which one of the one or more of the consumer's payment cards the consumer should use for at least one of the plurality of venues
However, Giles discloses a method and system for matching a consumer to available benefits ([0052] & [0055]). Giles further teaches
wherein the message displayed to said consumer further comprises a recommendation based on the consumer's payment card usage history over a predetermined time range of which one of the one or more of the consumer's payment cards the consumer should use for at least one of the plurality of venues ([0055] “determine a prioritized credential to suggest over others…based on past uses of a particular card…may alert a device…where use of a particular credential may provide a certain incentive (e.g., 5% back”, [0066])
Giles suggests it is advantageous to include wherein the message displayed to said consumer further comprises a recommendation based on the consumer's payment card usage history over a predetermined time range of which one of the one or more of the consumer's payment cards the consumer should use for at least one of the plurality of venues, because doing so can help the user to identify a desirable offer/benefit more efficiently/effectively which may increase user satisfaction ([0055] & [0066]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Baker in view of Regmi in view of Meyer in view of Mavinkurve and Jones to include wherein the message displayed to said consumer further comprises a recommendation based on the consumer's payment card usage history over a predetermined time range of which one of the one or more of the consumer's payment cards the consumer should use for at least one of the plurality of venues, as taught by Giles, because doing so can help the user to identify a desirable offer/benefit more efficiently/effectively which may increase user satisfaction.

Examiner notes that Prior art reference Lin (cited at the bottom of this action) also discloses these elements (abstract, [0003])




	Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Regmi in view of Meyer, as applied to claim 8 above, and further in view of Mavinkurve et al. (U.S. PG Pub No. 2014/0207544, July 24, 2014 - hereinafter "Maninkurve”) in view of Jones III et al. (U.S. Patent No. 6,925,441 August 2, 2005 - hereinafter "Jones”) in view of Giles et al. (U.S. PG Pub No. 2016/0092858 March 31, 2016 - hereinafter "Giles”)

With respect to claim 9, Baker, Regmi and Meyer teach the method of claim 8. Baker does not appear to disclose,
wherein: the message further comprises an ordered list of a plurality of venues applicable to said consumer interest data; the ordered list of a plurality of venues includes a recommendation, based on the consumer's payment card usage history over a predetermined time range, of which one of the consumer's payment cards the consumer should use for at least one of the plurality of venues;  the ordered list of a plurality of venues is ordered according to a predetermined primary sorting term and a predetermined secondary sorting factor selected by said consumer, the predetermined primary sorting term is selected from the group consisting of: a venue geographic proximity ("VGP"), a venue rating ("VR"), a payment card usage history ("PCUH"), and combinations thereof, and the predetermined secondary sorting factor is selected from the group consisting of: an offer/benefit value ("OBV"), an offer/benefit interest ("OBI"), an offer/benefit activity matching ("OBAM"), a payment card usage history ("PCUH"), and combinations thereof.
However, Mavinkurve discloses a method and system for matching a consumer to available benefits (abstract), wherein a message is displayed to said consumer including a list of a plurality of venues applicable to said consumer interest data ([0029], [0041], [0046], [0053]). Maninkurve further teaches
wherein: the message further comprises an ordered list of a plurality of venues applicable to said consumer interest data;  ([0025] ordered according to score which is a summation of weighted factors/sub-scores)
the ordered list of a plurality of venues is ordered according to a predetermined primary sorting term and a predetermined secondary sorting factor selected by said consumer, ([0024]) 
the predetermined primary sorting term is selected from the group consisting of: a venue geographic proximity ("VGP"), ([0025]-[0026] & [0053] & CLAIMS 13 – distance to retailer score/factor)a venue rating ("VR"),([0025] & [0028] & [0038]-[0040] & [0045] – score/factor representing user ratings of the venue/offer) and combinations thereof,  (At least the VGP or VR ([0025] & [0028] & [0038]-[0040] & [0045] – score/factor representing user ratings of the venue/offer)
and the predetermined secondary sorting factor is selected from the group consisting of: an offer/benefit value ("OBV"), ([0025] & [0048] & [0055] & CLAIM 13 – score/factor representing value of the offer/benefit)an offer/benefit interest ("OBI") ([0025] & [0028]-[0036] & [0044] – score/factor representing popularity/interest of the venue/offer), an offer/benefit activity matching ("OBAM") ([0025] & [0028] & [0051] & [0054] & [0056] – score/factor representing correspondence to user activities/interests/profile) and combinations thereof. ([0025] ordered according to score which is a summation of weighted factors/sub-scores)
Mavinkurve suggests it is advantageous to include wherein: the message further comprises an ordered list of a plurality of venues applicable to said consumer interest data;  the ordered list of a plurality of venues is ordered according to a predetermined primary sorting term and a predetermined secondary sorting factor selected by said consumer, the predetermined primary sorting term is selected from the group consisting of: a venue geographic proximity ("VGP"), a venue rating ("VR"), and combinations thereof, and the predetermined secondary sorting factor is selected from the group consisting of: an offer/benefit value ("OBV"), an offer/benefit interest ("OBI"), an offer/benefit activity matching ("OBAM"), and combinations thereof, because doing so can enable a variety of factors to be taken into consideration and because doing so can help personalize the ranking for the specific user which may increase user satisfaction ([0004] & [0022]-[0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Baker in view of Regmi in view of  Meyer to include wherein: the message further comprises an ordered list of a plurality of venues applicable to said consumer interest data;  the ordered list of a plurality of venues is ordered according to a predetermined primary sorting term and a predetermined secondary sorting factor selected by said consumer, the predetermined primary sorting term is selected from the group consisting of: a venue geographic proximity ("VGP"), a venue rating ("VR"), and combinations thereof, and the predetermined secondary sorting factor is selected from the group consisting of: an offer/benefit value ("OBV"), an offer/benefit interest ("OBI"), an offer/benefit activity matching ("OBAM"), and combinations thereof as taught by Mavinkurve, because doing so can help the user to identify a desirable offer/benefit more efficiently/effectively which may increase user satisfaction, because doing so can enable a variety of factors to be taken into consideration, and because doing so can help personalize the ranking for the specific user which may increase user satisfaction.

Baker, Regmi, Meyer and Mavinkurve do not appear to disclose,
the ordered list of a plurality of venues includes a recommendation, based on the consumer's payment card usage history over a predetermined time range, of which one of the consumer's payment cards the consumer should use for at least one of the plurality of venues
the predetermined primary sorting term is selected from the group consisting of: a payment card usage history ("PCUH") and the predetermined secondary sorting factor is selected from the group consisting of: a payment card usage history ("PCUH")
However, Jones discloses a method and system for matching a consumer to available benefits (7:12-31 & 8:36-46). Jones further teaches
the predetermined primary sorting term is selected from the group consisting of: a payment card usage history ("PCUH") and the predetermined secondary sorting factor is selected from the group consisting of: a payment card usage history ("PCUH") (14:8-26 predeteremined weighted algorithm using payment card usage history score (e.g., based on amount of purchas(es), frequency of purchas(s), etc.))
Jones suggests it is advantageous to include the predetermined primary sorting term is selected from the group consisting of: a payment card usage history ("PCUH") and the predetermined secondary sorting factor is selected from the group consisting of: a payment card usage history ("PCUH") , because doing so can help the user to identify a desirable offer/benefit more efficiently/effectively which may increase user satisfaction (13:19-46 & 14:8-26).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Baker in view of Regmi in view of Meyer in view of Mavinkurve to include the predetermined primary sorting term is selected from the group consisting of: a payment card usage history ("PCUH") and the predetermined secondary sorting factor is selected from the group consisting of: a payment card usage history ("PCUH"), as taught by Jones, because doing so can help the user to identify a desirable offer/benefit more efficiently/effectively which may increase user satisfaction.

Baker, Regmi, Meyer, Mavinkurvem, and Jones do not appear to disclose,
the ordered list of a plurality of venues includes a recommendation, based on the consumer's payment card usage history over a predetermined time range, of which one of the consumer's payment cards the consumer should use for at least one of the plurality of venues
However, Giles discloses a method and system for matching a consumer to available benefits ([0052] & [0055]). Giles further teaches
the ordered list of a plurality of venues includes a recommendation, based on the consumer's payment card usage history over a predetermined time range, of which one of the consumer's payment cards the consumer should use for at least one of the plurality of venues ([0055] “determine a prioritized credential to suggest over others…based on past uses of a particular card…may alert a device…where use of a particular credential may provide a certain incentive (e.g., 5% back”, [0066])
Giles suggests it is advantageous to include the ordered list of a plurality of venues includes a recommendation, based on the consumer's payment card usage history over a predetermined time range, of which one of the consumer's payment cards the consumer should use for at least one of the plurality of venues, because doing so can help the user to identify a desirable offer/benefit more efficiently/effectively which may increase user satisfaction ([0055] & [0066]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Baker in view of Regmi in view of Meyer in view of Mavinkurve and Jones to include the ordered list of a plurality of venues includes a recommendation, based on the consumer's payment card usage history over a predetermined time range, of which one of the consumer's payment cards the consumer should use for at least one of the plurality of venues, as taught by Giles, because doing so can help the user to identify a desirable offer/benefit more efficiently/effectively which may increase user satisfaction.

Examiner notes that Prior art reference Lin (cited at the bottom of this action) also discloses these elements (abstract, [0003])


With respect to claim 12, Baker teaches the method of claim 9;
further comprising the steps of: (l) receiving a feedback input from one of the members of the online community regarding one of the venues of the plurality of venues, ([0033]-[0035] & [0006] feedback and ratings)
(m) displaying in the message to said consumer a percentage savings of an available benefit for the one of the plurality of venues ([0042]-[0043], [0040] benefit information includes indication of percentage savings))





	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Regmi in view of Meyer, as applied to claim 13 above, and further in view of Mavinkurve et al. (U.S. PG Pub No. 2014/0207544, July 24, 2014 - hereinafter "Maninkurve”) in view of Giles et al. (U.S. PG Pub No. 2016/0092858 March 31, 2016 - hereinafter "Giles”)


With respect to claim 14, Baker, Regmi and Meyer teach the method of claim 13. Baker does not appear to disclose,
wherein: the message further comprises an ordered list of a plurality of venues applicable to said consumer interest data; the ordered list of a plurality of venues includes a recommendation, based on the consumer's payment card usage history over a predetermined time range, of which one of the consumer's payment cards the consumer should use for at least one of the plurality of venues;  the ordered list of a plurality of venues is ordered according to a predetermined primary sorting term and a predetermined secondary sorting factor selected by said consumer, the predetermined primary sorting term is selected from the group consisting of: a venue geographic proximity ("VGP"), a venue rating ("VR"), and combinations thereof, and the predetermined secondary sorting factor is selected from the group consisting of: an offer/benefit value ("OBV"), an offer/benefit interest ("OBI"), an offer/benefit activity matching ("OBAM"), and combinations thereof.
However, Mavinkurve discloses a method and system for matching a consumer to available benefits (abstract), wherein a message is displayed to said consumer including a list of a plurality of venues applicable to said consumer interest data ([0029], [0041], [0046], [0053]). Maninkurve further teaches
wherein: the message further comprises an ordered list of a plurality of venues applicable to said consumer interest data;  ([0025] ordered according to score which is a summation of weighted factors/sub-scores)
the ordered list of a plurality of venues is ordered according to a predetermined primary sorting term and a predetermined secondary sorting factor selected by said consumer, ([0024]) 
the predetermined primary sorting term is selected from the group consisting of: a venue geographic proximity ("VGP"), ([0025]-[0026] & [0053] & CLAIMS 13 – distance to retailer score/factor)a venue rating ("VR"),([0025] & [0028] & [0038]-[0040] & [0045] – score/factor representing user ratings of the venue/offer) and combinations thereof,  (At least the VGP or VR ([0025] & [0028] & [0038]-[0040] & [0045] – score/factor representing user ratings of the venue/offer)
and the predetermined secondary sorting factor is selected from the group consisting of: an offer/benefit value ("OBV"), ([0025] & [0048] & [0055] & CLAIM 13 – score/factor representing value of the offer/benefit)an offer/benefit interest ("OBI") ([0025] & [0028]-[0036] & [0044] – score/factor representing popularity/interest of the venue/offer), an offer/benefit activity matching ("OBAM") ([0025] & [0028] & [0051] & [0054] & [0056] – score/factor representing correspondence to user activities/interests/profile) and combinations thereof. ([0025] ordered according to score which is a summation of weighted factors/sub-scores)
Mavinkurve suggests it is advantageous to include wherein: the message further comprises an ordered list of a plurality of venues applicable to said consumer interest data;  the ordered list of a plurality of venues is ordered according to a predetermined primary sorting term and a predetermined secondary sorting factor selected by said consumer, the predetermined primary sorting term is selected from the group consisting of: a venue geographic proximity ("VGP"), a venue rating ("VR"), and combinations thereof, and the predetermined secondary sorting factor is selected from the group consisting of: an offer/benefit value ("OBV"), an offer/benefit interest ("OBI"), an offer/benefit activity matching ("OBAM"), and combinations thereof, because doing so can enable a variety of factors to be taken into consideration and because doing so can help personalize the ranking for the specific user which may increase user satisfaction ([0004] & [0022]-[0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Baker in view of Regmi in view of  Meyer to include wherein: the message further comprises an ordered list of a plurality of venues applicable to said consumer interest data;  the ordered list of a plurality of venues is ordered according to a predetermined primary sorting term and a predetermined secondary sorting factor selected by said consumer, the predetermined primary sorting term is selected from the group consisting of: a venue geographic proximity ("VGP"), a venue rating ("VR"), and combinations thereof, and the predetermined secondary sorting factor is selected from the group consisting of: an offer/benefit value ("OBV"), an offer/benefit interest ("OBI"), an offer/benefit activity matching ("OBAM"), and combinations thereof as taught by Mavinkurve, because doing so can help the user to identify a desirable offer/benefit more efficiently/effectively which may increase user satisfaction, because doing so can enable a variety of factors to be taken into consideration, and because doing so can help personalize the ranking for the specific user which may increase user satisfaction.

Baker, Regmi, Meyer, Mavinkurvem, and Jones do not appear to disclose,
the ordered list of a plurality of venues includes a recommendation, based on the consumer's payment card usage history over a predetermined time range, of which one of the consumer's payment cards the consumer should use for at least one of the plurality of venues
However, Giles discloses a method and system for matching a consumer to available benefits ([0052] & [0055]). Giles further teaches
the ordered list of a plurality of venues includes a recommendation, based on the consumer's payment card usage history over a predetermined time range, of which one of the consumer's payment cards the consumer should use for at least one of the plurality of venues ([0055] “determine a prioritized credential to suggest over others…based on past uses of a particular card…may alert a device…where use of a particular credential may provide a certain incentive (e.g., 5% back”, [0066])
Giles suggests it is advantageous to include the ordered list of a plurality of venues includes a recommendation, based on the consumer's payment card usage history over a predetermined time range, of which one of the consumer's payment cards the consumer should use for at least one of the plurality of venues, because doing so can help the user to identify a desirable offer/benefit more efficiently/effectively which may increase user satisfaction ([0055] & [0066]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Baker in view of Regmi in view of Meyer in view of Mavinkurve and Jones to include the ordered list of a plurality of venues includes a recommendation, based on the consumer's payment card usage history over a predetermined time range, of which one of the consumer's payment cards the consumer should use for at least one of the plurality of venues, as taught by Giles, because doing so can help the user to identify a desirable offer/benefit more efficiently/effectively which may increase user satisfaction.

Examiner notes that Prior art reference Lin (cited at the bottom of this action) also discloses these elements (abstract, [0003])


Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Agarwal (U.S. PG Pub No. 2012/0245990, September 27, 2012) teaches a consumer sending a request to search for coupons/benefits that match consumer interest data within the store/vendor the currently is currently located (i.e., within a distance of zero)([0030])

Lin (U.S. PG Pub No. 2015/0149308 May 28, 2015) teaches wherein said list of a plurality of venues includes a recommendation, based on the consumer's payment card usage history over a predetermined time range, of which one of the one or more of the consumer's payment cards the consumer should use for at least one of the plurality of venues (abstract, [0003])

Baker (US Patent No 6,266,648 July 24, 2001) discloses automatically linking said consumer with a set of benefits, wherein said set of benefits comprises said first benefit and said second benefit, and wherein said set of benefits is based at least in part on said enabling organization information; receiving search results generated by said search engine in response to receipt of consumer interest data submitted by said consumer through a computing device; and analyzing said search results and automatically selecting a subset of benefits from said set of benefits based on the analyzed search results, wherein said subset of benefits comprises said first benefit and said second benefit

“UseMyBenefits will revolutionize finding and using rewards and perks” (published on July 23, 2012 at PRNeswire.com, written by UseMyBenefits.com) discloses searching for affiliate benefits

Grenier (U.S. PG Pub No. 2016/0092923 March 31, 2016) (hereinafter "Grenier”) discloses wherein the predetermined primary sorting term is selected from the group consisting of: a venue geographic proximity ("VGP") score, a venue rating ("VR") score, and combinations thereof ([0013]-[0014] & [0033] & [0037] venue geographic proximity score selected by the consumer)

Conclusion

	No claim is allowed

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621